Judgment in favor of plaintiffs unanimously modi*652the nature or quality of the prior experience and with no attempt to detail the level of experience necessary or customary in the field. The Authority may not be precluded from passing on petitioner’s qualifications. The actual history of operation by petitioner of the premises in question is far more relevant to this determination than any generalized discussion of the type of neighborhood or conelusory inferences concerning the sufficiency of petitioner’s experience. In assessing petitioner’s qualifications, due weight may also be given to any apparent misstatements or inconsistencies contained in operational plans submitted to the Authority. But if this is done, it would also appear appropriate, at the same time, for the Authority to evaluate and make findings concerning the efficacy of remedial proposals offered by petitioner, such as elimination of the service bar, to control the feared abuses.
Concur — Botein, P. J., Breitel, McNally and Bastow, JJ.